Carro, J. P., and Wallach, J.,
dissent in a memorandum by Wallach, J., as follows: I find an insurmountable obstacle in the trial court’s granting of permission, without notice to defendant, for at least one juror (and possibly as many as three) to attend church services, unsupervised, during a lunch recess from deliberations. The minutes of the proceedings, at which point defense counsel questioned the court about this irregular procedure, are silent as to whether such church attendance was with or without court-appointed supervision, although it would seem logical that if there had been such *609supervision, the Trial Judge would certainly have emphasized that point in denying the motion for mistrial.
The reconstruction hearing referred to in the majority opinion, which was held six years after the trial, was for the specific purpose of "reconstructing] a portion of the trial that was missing from the court reporter’s notes”. (The Trial Judge was unable to shed any light on those missing portions at the hearing.) It had nothing whatsoever to do with the issue that now divides us, so defendant certainly had no reason — let alone a burden — to raise at that hearing the question of supervision during the excused absence of the juror(s). Any reference to that reconstruction hearing is thus irrelevant to the issue at hand.
Implicit in the majority’s ruling is the inference that there must have been supervision, under the rubric of the presumption of regularity in criminal proceedings. But that presumption properly applies in reviewing standard procedures, such as the issuance of a warrant (People v Szczepanik, 55 AD2d 702, 703 [Mahoney, J., dissenting]), the legality and sufficiency of evidence to support a grand jury indictment (People v Potwora, 44 AD2d 207, 210), or the speed of a petit jury in returning a verdict (see, Carolan v Altruda, 17 AD2d 211, 213, affd 15 NY2d 1010). Where recognized statutory safeguards are not complied with, the presumption of regularity with regard to jury procedure can be overcome (People v Light, 285 App Div 496). In any event, a presumption of regularity attending judgments of conviction operates only until the appearance of substantial evidence to the contrary (People v Richetti, 302 NY 290). Once that occurs, the presumption dissolves and the burden shifts to the People to prove compliance with statutory and constitutional requirements (People v Smith, 286 App Div 466, 468).
Evidence in the minutes of noncompliance with procedural safeguards is enough to overcome the presumption of regularity (People ex rel. Sheehan v Murphy, 6 NY2d 238). The minutes here reveal one immediate irregularity, timely objection to which was summarily rejected, that the request from the juror (to say nothing of the court’s decision to grant the request) was not made known to defense counsel (see, People v Migliori, 269 App Div 996). The undisputed evidence of that irregularity was enough to dissolve the general presumption of regularity, thus relieving defendant of the burden of having to prove noncompliance on the more important issue of unsupervised absence.
In light of this irregularity and the sequence of events, the *610inference that the lunchtime visit of the juror(s) to church was made "under supervision” stretches the presumption of regularity beyond its permissible bounds. Even if defendant had not made a timely motion for mistrial, such a release from supervision during deliberations would have to be considered violative of CPL 310.10, warranting a new trial (People v Coons, 75 NY2d 796).